From facts stated in the opinion of the Court of Civil Appeals, it is plain that at the time of the issuance of the patent to Wallis, Landes  Co. for the section of land in controversy, plaintiffs in error had not taken any of the steps prescribed by the law to attach to the land any right of their own. As the patent can only be attacked by the State, or by one having a right in the land prior to that of the patentee, the application for writ of error must be refused.
The improvements were made by plaintiffs in error on land known by them to belong to the State, without having done anything entitling them to hold it. Such improvements, therefore, could not prevent the State from patenting to anyone else, nor affect the right of the patentee to recover title and possession. This view of the case renders it unnecessary that we decide whether or not article 4218q, Revised Statutes, unrestricted by articles 4218f and 4218j, authorized the purchase by one person of the timber on an unlimited number of sections of school lands and the purchase thereafter by such person of more than four sections of the same land; and, if it did, whether or not such purchases could lawfully be made by or for a corporation. The State is the only one who can now raise such questions with respect to this land.
Application refused.